Clinton, J.
This is an action for dissolution of marriage by the petitioner husband against the respondent wife. The court dissolved the marriage, made an order dividing the property of the parties between them, and further ordered the husband to pay to the wife “in lieu of further property or support,” the sum of $6,000, payable at the rate of $100 per month beginning January 1, 1979. It was ordered that delinquent payments bear interest at the legal rate. The husband has appealed to this court and complains that the wife was awarded too much. We affirm.
The parties were married in September 1951. Five children were born to the marriage, four of whom were emancipated at the time of hearing. The youngest child, a daughter, 17 years of age, resided with her father. At the time of the hearing, the husband was 48 years of age and the wife was 43 years of age.
The wife has cancer of the lymph glands and has undergone chemotherapy and other treatments for that disease which was first diagnosed in about 1975. Sometime in 1977, she left the family home and moved to Colorado to be near a sister. At the time of hearing she was drawing social security disability payments of $114.95 per month and was receiving medicaid and medicare benefits. Since moving to Colorado she has received training and been licensed as a cosmetologist, but she is not employed. She did work during the course of the marriage, but the extent thereof is not shown.
The husband has a net monthly income from two sources of about $985. He is in good health.
During the course of the marriage the parties acquired a home; household furnishings; a 1976 Pacer automobile; a boat, motor, and trailer; a motor*42cycle; a couple of old cars; a savings account of $400; and the tools of the husband’s trade as an auto body finisher, valued at about $1,500.
The court found the home to be valued at $40,000. It has encumbrances in the form of a mortgage of $11,600 and a paving assessment of $1,039. The court awarded the husband the home, the household goods, and other personal property described, and directed him to pay certain installment obligations in the amount of $5,887. The court further directed the husband to pay the wife $13,650 within 30 days for her equity in the home and directed that if he did not exercise that option, the home be sold and the net proceeds be divided between the parties equally.
The husband’s complaints are not stated with any degree of precision, but we draw the inference that he objects mainly to the payments “in lieu of support,’’ mentioned in the first paragraph of this opinion.
The husband’s complaints do not seem meritorious to us. The judgment is affirmed and the wife is awarded the sum of $500 for the services of her attorney in this court, as well as the costs of appeal.
Affirmed.